DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice to Applicant
This communication is in response to application filed Feb. 1, 2019.  Claims 1-20 are pending.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 8, 10-11, 13-14, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Livesay (2017/0270532) in view of Mander (2018/0181716).  

As per claim 1, Livesay teaches a method comprising: 
accessing, at a client device, a first data object that identifies a fast healthcare interoperability resources (FHIR) server (Livesay; para. [0043] and Fig. 3; In an operation 305, the system receives, from a requestor device, a request to read, write, edit, or delete a resource data. The request (i.e. “a first data object”) is formatted according to a Fast Healthcare Interoperability Resources (FHIR) standard and/or the FHIR extensions embodying or incorporating the IHE / EHR HPD standard); 
accessing, at the client device, a second data object that identifies a data type associated with the FHIR server (Livesay; para. [0044]  Resources (i.e. “second data object”) generally represent granular clinical concepts…Each resource carries a master id . The master id identifies the resource permanently . Resources may refer to other resources by id knowing that this is a stable reference . Each resource type may have a URL which is derived from the id, the type, and the local base URL); 
based on the first data object and the second data object, requesting, via a 
network, a third data object of the data type from the FHIR server (Livesay; para. [0047] In addition, extensions (i.e. “a third data object”) to the FHIR DSTU2 standard are contemplated that add resources (e.g., resources from the IHE / EHR HPD standard) as well as extensions that add data fields to resources of the FHIR DSTU2 standard);
in response to the request, receiving, at the client device and via the network, the third data object from the FHIR server, the third data object being in a FHIR format (Livesay; para. [0047] In addition, extensions to the FHIR DSTU2 standard are contemplated that add resources (e.g., resources from the IHE / EHR HPD standard) as well as extensions that add data fields to resources of the FHIR DSTU2 standard…Extensions may also be used to add resources beyond what is typical in the FHIR standard); 
generating, at the client device and based on the third data object, a fourth data object in a user interface control format (Livesay; para. [0052] In an operation 325, the system generates data responsive to the request from the data responsive to the API request. The data responsive to the request is formatted according to the FHIR standard and / or the FHIR extensions embodying or incorporating the IHE / EHR HPD standard.  Here , the FHIR API generates a response to the original request from the requestor device received in the operation 305 , described above – formatted data responsive to the request reads on “a fourth data object in a user interface control format”); 
and causing, by one or more hardware processors of the client device, data to be presented based on the fourth data object (Livesay; Fig. 3 and para. [0052] The data responsive to the request is formatted according to the FHIR standard and / or the FHIR extensions embodying or incorporating the IHE / EHR HPD standard.  Here, the FHIR API generates a response (i.e. “a user interface to be presented”) to the original request from the requestor device received in the operation 305, described above).  
Livesay does not expressly teach presenting a user interface.  Livesay para. [0052] teaches causing data to be presented based on data objects.  However Livesay does not expressly teach presenting a user interface.  This is old and well known in the art as evidenced by Mander.  Mander paras. [0006], [0037] and [0038] providing a Practice Management interface with an underlying rules engine (i.e. “data objects”).  It would have been obvious to one of ordinary skill in the art at the time of the invention
to generate an interface as in Mander in the FHIR system executing the method of Livesay with the motivation of focusing on both practice and patient functionality in a dynamic, interactive interface driven by underlying rules engine understanding roles and available options as taught by Mander over that of Livesay.

As per claim 3, Livesay teaches the method of claim 1, wherein the data contains a plurality of properties for an entity (Livesay; para. [0046] Another resources are a practitioner, or a person who is directly or indirectly involved in the provisioning of healthcare. A practitioner may have some similar data fields to the organization, and may include fewer or other fields. For example, some data fields of a practitioner resource may include an active or non – active status field, provider name, provider gender, provider birth date, qualifications, credentials, etc).

As per claim 4, Livesay teaches the method of claim 1, wherein the data contains a plurality of properties for each of a list of entities.  (Livesay; para. [0046] Particular resources that may be read, written, edited, updated, deleted, etc. may include an organization resource. An organization resource may be a formally or informally recognized grouping of people or organizations formed for the purpose of achieving some form of collective action. An organization may include companies, institutions, corporations, departments, community groups, healthcare practice groups, etc. . . .  

As per claim 6, Livesay teaches the method of claim 1, wherein: 
The second data object identifies a field of the data type (Livesay; para. [0046] the data fields may include id, organization name, organization type, organization identifier or related objects, organization address, organization contact information, etc.); 
the third data object comprises a value for the field (Livesay; para. [0046] Another resource is a contract that may include data fields such as when a contract was issued,
Period of the contract, subject of the contract whose information is to be shared, type of information to be shared, actors (senders, recipients) in the sharing of information,
Signer, legal document reference (e. g. URL), etc. 
and the user interface comprises a selector for the field, the selector having a default value set to the value (Livesay; para. [0044] each resource carries a master id (i.e. “default value”). The master id identifies the resource permanently. Resources may refer to other resources by id knowing that this is a stable reference).  

As per claim 8, Livesay teaches substantially similar limitations as claim 1 and the reasons for rejection are incorporated herein.  However, Livesay does not expressly teach: a fifth data object; a second data type; a sixth data object; and a seventh data object.  However, this is an obvious variant of the Livesay teachings.  Livesay para. [0037] teaches multiple coordinated files that stores one or more modules, sub-programs, or portions of code.  One of ordinary skill in the art would understand that the functionality of the data objects or modules of Livesay can be performed by the multiple modules.  Therefore, it would have been obvious to one of ordinary to modify the Livesay teachings of multiple modules to include a fifth data object, second data type, sixth data object, and a seventh data object.  

As per claim 10, Livesay teaches the method of claim 1, further comprising: 
receiving, via the user interface, an updated value for the third data object; providing, to the FHIR server via a network, the updated value for the third data object (Livesay; para. [0053] Such an embodiment advantageously allows the system to , for example , update a resource in the CRM and , in sending data responsive to the request , update other databases that should also be update with the same or related information…The system may also wish to update a healthcare provider that the contract was executed.); 
and Attorney Docket No. 2058.C48US131 Client Ref. No. 180616US01receiving, from the FHIR server via the network, a confirmation that the third data object is updated to use the updated value (para. [0053] Accordingly, the system may send the data responsive to the request in the form of a confirmation that the contract was executed and properly saved in the CRM to both the requestor device
that was used to execute the contract and to the healthcare providers that will releasing and receiving the consumer's health information).

Claims 11 and 16 repeat substantially similar limitations as claim 1 but in the form of a system and non-transitory computer-readable medium performing the same functionality.  The reasons for rejection are incorporated herein.  

Claims 13 and 18 repeat substantially similar limitations as claim 3.  The reasons for rejection are incorporated herein.  

Claims 14 and 19 repeat substantially similar limitations as claim 4.  The reasons for rejection are incorporated herein.  


Claims 2, 5, 12, 15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Livesay (2017/0270532) in view of Mander (2018/0181716) in further view of Zalis (2016/0203281).  

As per claim 2, Livesay does not expressly teach the method of claim 1, wherein the second data object is in extensible markup language (XML) format.  Livesay teaches accessing and retrieving multiple data objects according to a FHIR standard.  Mander teaches generating a user interface based on underlying rules.  However, Livesay in view of Mander does not expressly teach the second data object is in XML format.  Zalis, para. [0007] teaches querying data stores to present patient medical information.  Further Zalis para. [0056] teaches data schema may be hard-coded through installation of data query libraries such as XML.  It would have been obvious to include in the health data system of Livesay and health data user interface of Mander the XML data query libraries of Zalis since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


As per claim 5, Livesay does not expressly teach the method of claim 1, wherein the third data object is in a flat data format and the fourth data object is in a tree data format.  Livesay para. [0033] teaches the system includes data stores which maintain a database according to known database management systems.  Mander teaches generating a user interface based on underlying rules.  However, Livesay in view of Mander does not expressly teach the data objects are in a flat data format and tree data format.  
Zalis Para. [0062] teaches a concept mapper that uses a flat database and Zalis para. [0078] teaches applying a hierarchical tree structure.  It would have been obvious to include in the health data system of Livesay and health data user interface of Mander the XML data query libraries of Zalis since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Furthermore, Zalis para. [0078] teaches structures that provide an efficient system for clinical navigation to assign appropriateness for any given combination of clinical criteria.  

Claims 12 and 17 repeat substantially similar limitations as claim 2.  The reasons for rejection are incorporated herein.  

Claims 15 and 20 repeat substantially similar limitations as claim 5.  The reasons for rejection are incorporated herein.  


Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Livesay (2017/0270532) in view of Mander (2018/0181716) in further view of Castine (2020/0143913).  

As per claim 7, Livesay does not expressly teach the method of claim 1, wherein:  the second data object identifies a number of records to retrieve; and the request requests the number of records.  Castine para. [0032] teaches preprocessing and identifying items of a medical record by applying classification rules (i.e. “retrieval of records).  Castine Fig. 3 and paras. [0033] teaches presenting the items of the record through a user interface.  Fig. 3, 130 specifically teaches on the left side of the panel the number of “Relevant Documents” and “Additional Documents.”  This reads on requesting the number of records and identifying a number of records.  Although Livesay in view of Mander does not expressly teach an interface displaying the number of records, it would have been obvious to one of ordinary skill in the art to add this feature of Castine to Livesay in view of Mander.  Livesay and Mander teach receiving a request to query health related data as does Castine.  Castine further teaches identifying the number of records to retrieve.  Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable

As per claim 9, Livesay does not expressly teach the method of claim 8, wherein the sixth data object comprises a count of records on the FHIR server.  Castine para. [0032] teaches preprocessing and identifying items of a medical record by applying classification rules (i.e. “retrieval of records).  Castine Fig. 3 and paras. [0033] teaches presenting the items of the record through a user interface.  Fig. 3, 130 specifically teaches on the left side of the panel the number of “Relevant Documents” and “Additional Documents.”  This reads on a count of records.   Although Livesay in view of Mander does not expressly teach an interface displaying the number of records, it would have been obvious to one of ordinary skill in the art to add this feature of Castine to the Livesay FHIR server and Mander generated user interface.  Livesay and Mander teach receiving a request to query health related data as does Castine.  Castine further teaches identifying the number of records to retrieve.  Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207.  The examiner can normally be reached on Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELAINE GORT can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        2/12/2021